Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-20-00180-CR

                               IN RE Stephen Wayne RICHARDSON

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 1, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 24, 2020, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM

Do not publish




1
 This proceeding arises out of Cause No. 2010CR10629, styled The State of Texas v. Stephen Wayne Richardson,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.